                Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 1 of 10



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        KEVIN G. BOYD, individually and on
        behalf of others similarly situated,
 8
                             Plaintiff,
 9                                                     C18-1207 TSZ
           v.
10                                                     ORDER
        BANK OF AMERICA, N.A.,
11
                             Defendant.
12

13         THIS MATTER comes before the Court on plaintiff’s motion for preliminary

14 approval of class action settlement, docket no. 25. Upon initial review of plaintiff’s

15 motion papers, the Court identified a disparity between the Gross Settlement Value

16 ($225,000) set forth in the parties’ Joint Stipulation of Class Action Settlement and

17 Release, Ex. 1 to Haffner Decl. (docket no. 25-1) [hereinafter “Settlement Agreement”],

18 and the amount that the proposed notice to the class indicated defendant had agreed to

19 pay into a settlement fund ($2,250,000), see Ex. 2 to Haffner Decl. (docket no. 25-1 at

20 38). Plaintiff’s counsel has since filed a praecipe, docket no. 26, attached to which is a

21 corrected version of the proposed class notice, which now states that defendant has

22 agreed to pay “up to $225,000” in settlement, see Ex. 1 to Praecipe (docket no. 26 at 6).

23

     ORDER - 1
                Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 2 of 10



 1 Having considered the papers filed in support of plaintiff’s motion, including the praecipe

 2 and the proposed class notice attached thereto, the Court enters the following order.

 3 Discussion

 4             In this action, plaintiff Kevin G. Boyd, who was employed as a mortgage broker

 5 or lending officer on a commission basis, sued defendant Bank of America, N.A., on

 6 behalf of himself and all others similarly situated, for allegedly improper deductions of

 7 funds advanced for rest breaks and non-sales work. 1 Plaintiff alleged that such

 8 deductions constituted both a breach of contract and a willful refusal to pay wages in

 9 violation of Washington law. See Compl. at ¶¶ 26-38 (docket no. 1). The parties have

10 engaged in mediation and reached a settlement. Although less than clear, the terms of the

11 parties’ settlement appear to be as follows. The parties propose a settlement fund of

12 $225,000, which will be used to pay (i) attorney’s fees (up to 30% of the fund or

13 $67,500); (ii) roughly $8,000 in litigation costs; (iii) $5,000 2 in incentive fees to the

14 named plaintiff; and (iv) approximately $13,500 in settlement administration expenses,

15 leaving a net settlement fund of about $131,000 to be allocated pro rata among 376 class

16 members, who are persons with certain job codes employed in Washington by defendant

17 or a related entity from August 12, 2012, to the present. See Settlement Agreement at

18

19
     1
20   Plaintiff acknowledges that a recent Washington Supreme Court decision might preclude the
   claim for compensation for non-sales work. Pla.’s Mot. at 17 (docket no. 25) (citing Sampson v.
21 Knight Transp., Inc., 193 Wn.2d 878, 893, 448 P.3d 9 (2019)).
     2
         The current proposed notice to the class indicates that the incentive or service payment will be
22 $20,000, see Ex. 1 to Praecipe (docket no. 26), but this figure is inconsistent with Paragraph 38
     of the Settlement Agreement.
23

     ORDER - 2
             Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 3 of 10



 1 ¶ 11, Ex. 1 to Haffner Decl. (docket no. 25-1 at 11) (defining the “Settling Class” as

 2 “[a]ll persons who are or have been employed in job codes SM009, SM171, SM172,

 3 SM603, SM604, SM605, SM610, SM611, SM612, and/or SM614 by Bank of America,

 4 N.A. and/or Bank of America Corporation in the State of Washington at any time from

 5 08/12/2012 to the date of Preliminary Approval of the Settlement”).

 6         The parties propose to distribute the net proceeds on the basis of “Compensable

 7 Weeks,” meaning weeks that class members were “actively employed” by defendant

 8 during the class period, but discounting to one-twentieth (1/20th) any Compensable Week

 9 that overlaps with the settlement in Flanagan v. Bank of America, N.A., Suffolk County,

10 N.Y. Supreme Court Case No. 613647/2018. See Settlement Agreement at ¶ 49(a), Ex. 1

11 to Haffner Decl. (docket no. 25-1 at 23). The parties contemplate that a settlement or

12 claims administrator will compute the total number of Compensable Weeks among all

13 class members who have not excluded themselves, and will then divide that figure into

14 the net settlement amount to determine the Per Week Payment. Id. at ¶¶ 49(b)-(c). Each

15 participating class member will receive the product of his or her number of Compensable

16 Weeks multiplied by the Per Week Payment, minus income taxes that must be withheld

17 and remitted to the Internal Revenue Service. See id. at ¶¶ 44 & 50.

18         The parties have not provided any estimates for the sums that individual class

19 members might expect to receive from the settlement. The Court, however, has been able

20 to ascertain as follows. If the anticipated net proceeds of the settlement ($131,000) were

21 distributed equally among the 376 class members, then each individual would receive

22 approximately $348, minus withheld income taxes. On the other hand, under the

23

     ORDER - 3
             Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 4 of 10



 1 proposed pro rata scheme, assuming that defendant’s pre-mediation disclosure of a

 2 class-wide total of 32,507 Compensable Workweeks, see id. at ¶ 8 (docket no. 25-1 at

 3 10), is accurate, then the Per Week Payment would be $4.02 per week, and the range of

 4 recoveries would be between $4.02 for a class member who worked only one week

 5 during the class period and $1,672.32 for an individual who worked each of the 52 weeks

 6 of each of the approximately eight (8) years of the class period. 3 The Court does not

 7 intend for these values to be binding in any way; they are set forth merely for the purpose

 8 of evaluating the reasonableness of the proposed class action settlement.

 9         According to plaintiff’s counsel, the total amount of damages suffered by the class

10 was roughly $625,714. Plaintiff’s counsel reached this conclusion by assuming that each

11 class member missed two ten-minute rest breaks each day, on each of the five days of a

12 Compensable Week, and that such missed breaks should be compensated at an overtime

13 rate because they extended the work day. See Pla.’s Mot. at 16-17 (docket no. 25). The

14 uncompensated time was converted to a monetary figure by using the average hourly

15 wage among the various job titles at issue. Id. at 16. If plaintiff’s counsel’s estimate is

16 apportioned equally among the class members, then each individual could be viewed as

17 being owed $1,664 in back wages. This amount is actually less than the top of the range

18 of potential individual recoveries from the settlement. Based on this understanding of

19 how the anticipated distributions of the settlement proceeds compare with the damages

20

21   3
    The Court recognizes that defendant’s calculation of the total number of Compensable Weeks
   covers the period until May 9, 2019, and is not up to date. Thus, the Per Week Payment figures
22 computed by the Court might be slightly too high or too low, depending on how many class
   members continued to be employed during the year or more after May 2019.
23

     ORDER - 4
             Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 5 of 10



 1 that might have been awarded if plaintiff prevailed on the merits in this litigation, the

 2 Court ORDERS as follows:

 3         (1)     Plaintiff’s unopposed motion for preliminary approval of class action

 4 settlement, docket no. 25, is GRANTED in part, DEFERRED in part, and RENOTED to

 5 August 7, 2020.

 6         (2)     The Court hereby CERTIFIES for settlement purposes the following Class:

 7         All persons who are or have been employed in job codes SM009, SM171,
           SM172, SM603, SM604, SM605, SM610, SM611, SM612, and/or SM614
 8         by Bank of America, N.A. and/or Bank of America Corporation in the State
           of Washington at any time from August 12, 2012, to the date of this Order
 9         (the “Covered Period” or “Class Period”).

10 Any person who timely submits an executed opt-out form is EXCLUDED from the Class.

11         (3)     The following individual is APPOINTED as Class Representative: plaintiff

12 Kevin G. Boyd. The following attorneys are APPOINTED as Class Counsel: Joshua H.

13 Haffner and Graham C. Lambert of Haffner Law PC.

14         (4)     Rust Consulting, Inc. is APPOINTED as Settlement (or Claims)

15 Administrator.

16         (5)     With respect to the Class defined in Paragraph 2, the Court CONCLUDES

17 that the following prerequisites are satisfied: (i) the Class is so numerous that joinder of

18 all members is impracticable; (ii) questions of law and fact common to all members of

19 the Class exist; (iii) the claims of the Class Representative are typical of the claims of the

20 class members; and (iv) the Class Representative and Class Counsel fulfill the criteria for

21 fair and adequate representation. See Fed. R. Civ. P. 23(a). The Court CONCLUDES

22 that the Class defined in Paragraph 2 also meets the following requirements: (i) the

23

     ORDER - 5
             Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 6 of 10



 1 questions of law and/or fact common to class members predominate over questions

 2 affecting only individual members; (ii) resolution by class action settlement is superior to

 3 other available methods of adjudicating the dispute; and (iii) the interests of absent class

 4 members who wish to litigate their claims for damages individually are adequately

 5 protected by the notice and opt-out provisions described in the Settlement Agreement.

 6 See Fed. R. Civ. P. 23(b)(3).

 7         (6)    The Settlement Agreement executed by the parties, Ex. 1 to Haffner Decl.

 8 (docket no. 25-1), is preliminarily APPROVED with two exceptions, as discussed in

 9 Paragraphs 7 and 8. The proposed class action settlement is not obviously deficient and

10 no evidence exists at this stage of the proceedings of any fraud, collusion, overreaching,

11 or disregard of the rights of absent class members on the part of any party. Sufficient

12 discovery was conducted in this case, and Class Counsel has sufficient experience in

13 similar proceedings to propose this settlement. The Court’s preliminary approval is

14 subject to change pending further submissions of the parties and the outcome of a hearing

15 on final approval of the proposed class action settlement.

16         (7)    The Settlement Agreement refers to an Adjustment Form that each class

17 member will receive in addition to the notice of the proposed settlement. See Settlement

18 Agreement at ¶ 45, Ex. 1 to Haffner Decl. (docket no. 25-1 at 21-22). The Adjustment

19 Form will provide individualized information concerning a class member’s Compensable

20 Weeks and estimated pro rata share of the settlement proceeds. See id. The Settlement

21 Agreement requires that the class notice tell class members how to request corrections to

22 the Adjustment Form. See id. The proposed form of class notice, however, makes no

23

     ORDER - 6
             Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 7 of 10



 1 mention of the Adjustment Form. See Ex. 1 to Praecipe (docket no. 26). The Settlement

 2 Agreement further indicates that “Settling Class Members will be instructed that they

 3 must return the completed Adjustment Form with a postmark reflecting a date within

 4 sixty (60) calendar days from the date of first mailing of the Settlement Class Notice,”

 5 and that, if a class member provides both an Adjustment Form and an opt-out form, the

 6 one submitted later in time will control. See Settlement Agreement at ¶¶ 24 & 45, Ex. 1

 7 to Haffner Decl. (docket no. 25-1 at 15 & 22). The Court DECLINES to approve any

 8 provision of the Settlement Agreement that requires class members to “opt in” to the

 9 settlement by mailing an Adjustment Form to the Settlement or Claims Administrator.

10 The Adjustment Forms may be provided to class members for informational purposes, to

11 help them understand what they might expect from the settlement, and to permit them to

12 challenge the accuracy of the data set forth, but the Adjustment Forms may not be used as

13 a prerequisite for obtaining a share of the settlement proceeds.

14         (8)     The Settlement Agreement states that, if any settlement checks are not

15 cashed or any portion of the settlement funds are not distributed, any residual amount

16 shall be paid to the Legal Foundation of Washington. Id. at ¶ 42(e). The Court defers

17 ruling with regard to this provision of the Settlement Agreement. A cy pres beneficiary

18 must be “tethered to the nature of the lawsuit and the interests of the silent class

19 members.” Dennis v. Kellogg Co., 697 F.3d 858, 867 (9th Cir. 2012); Nachshin v. AOL,

20 LLC, 663 F.3d 1034, 1036 (9th Cir. 2011) (“Cy pres distributions must account for the

21 nature of the plaintiffs’ lawsuit, the objectives of the underlying statutes, and the interests

22 of the silent class members, including their geographic diversity.”). The parties bear the

23

     ORDER - 7
                Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 8 of 10



 1 burden of demonstrating the appropriateness of their selection of any cy pres recipient,

 2 and they have not done so.

 3             (9)    The Court DEFERS the scheduling of a hearing on final approval of the

 4 proposed class action settlement until after the parties file (i) appropriate amendments to

 5 their Settlement Agreement, addressing the issues identified in Paragraphs 7 and 8, and

 6 (ii) a revised proposed notice to class members, incorporating the following changes:

 7                    (a)    Adjustment Form: As indicated in Paragraph 7, notwithstanding the
               Settlement Agreement’s requirement that the notice inform class members about
 8             the accompanying Adjustment Form, the current form of notice does not mention
               the Adjustment Form. The parties shall include in their revised proposed class
 9             notice language about the Adjustment Form that is consistent with Paragraph 7 of
               this Order and any amendments to the Settlement Agreement that are adopted by
10             the parties.

11                     (b)     Calculating Pro Rata Shares: The current proposed notice does not
               provide sufficient information for class members to understand how the amounts
12             they will be entitled to receive from this settlement will be calculated. Reference
               to the Settlement Agreement as containing “the exact allocation formula,” see
13             Proposed Notice at ¶ 4, Ex. 1 to Praecipe (docket no. 26), is inadequate. The
               notice should instead outline the method for computing pro rata shares, including
14             the specific amounts that are anticipated to be deducted from the gross settlement
               fund, 4 state the range of recoveries, and provide at least one concrete example.
15
                       (c)     Implying Imprimatur: The current class notice contains statements
16             that might unduly dissuade class members from objecting or otherwise exercising
               their rights, for example, a “federal court authorized this notice” and the “Court
17             ordered that you be sent this notice,” as well as phrases giving the misimpression
               that the Court has already approved certain elements of the proposed settlement,
18             for example, “Court-approved attorneys’ fees,” “Court-approved Service
               Payments,” and “the [allocation] formula that has been approved by the Court.”
19             The parties are encouraged to instead use passive voice, for example, “this notice
               is being sent to you because you have a right to know about a proposed settlement
20             of a class action lawsuit and about your options before the Court decides whether

21
     4
         The revised proposed form of notice should correct the existing mistake about the incentive or
22 service payment to the Class Representative. See supra note 2. In addition, the third sentence of
     Paragraph 7 of the current proposed class notice contains a typographical error.
23

     ORDER - 8
            Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 9 of 10



 1         to approve the settlement,” or conditional language, for example “anticipated
           attorneys’ fees,” “requested service payments,” or “proposed formula for
 2         apportioning the net settlement funds.”

 3                 (d)    Correspondence: The proposed form of notice tells class members
           that they should “write to the Court,” which might cause confusion about where
 4         correspondence should be directed. All correspondence, including opt-out forms,
           objections, and Adjustment Form corrections, should be sent to the Settlement
 5         Administrator, and class members should not submit any settlement-related
           documents directly to the Court. The parties are urged to omit “the Court” from
 6         their instructions to class members, for example, “you may state any objections to
           the proposed settlement by sending a letter to the Settlement Administrator.”
 7
                   (e)    Class Counsel: The current class notice indicates that the Court has
 8         “decided” certain lawyers “are qualified” to represent class members. Only one of
           the half-dozen law firms listed, however, is Class Counsel, and the Court has made
 9         no such ruling. In addition, the proposed form of notice states that class members
           “will not be charged” for the services of Class Counsel. This statement is not
10         accurate. Class Counsel’s fees are being deducted from the gross awards due to
           class members under the settlement. Moreover, although the proposed form of
11         notice describes Class Counsel’s intent to request attorney’s fees of “up to 30%”
           of the settlement fund, the dollar figure associated with the anticipated motion is
12         nowhere stated. The revised proposed notice must set forth the amounts of
           attorney’s fees and costs that Class Counsel will request and advise class members
13         that a copy of the motion may be viewed on Class Counsel’s website and at the
           website maintained by the Settlement Administrator for this litigation. The motion
14         for attorney’s fees and costs must be filed with the Court and uploaded to the
           websites by the date that notices to class members are mailed. See In re Mercury
15         Interactive Corp. Sec. Litig., 618 F.3d 988 (9th Cir. 2010). The appropriate noting
           date for such motion will be addressed when the final settlement approval hearing
16         is scheduled.

                  (f)   Cy Pres Recipient: The current proposed notice has no provision
17         concerning the disposition of uncashed or unclaimed checks. The revised form of
           notice must describe the timing on which checks will be deemed uncashed or
18         unclaimed, identify the proposed cy pres recipient, and advise class members that
           they may object to the cy pres recipient even if they have no other objection to the
19         settlement.
20                (g)    Websites: The current form of notice has no placeholder for either
           Class Counsel’s website or the Settlement Administrator’s website. The revised
21         proposed class notice shall prominently set forth both website addresses, and shall
           advise class members that they may obtain a copy of the Settlement Agreement
22         and other materials relating to this litigation, including a copy of the pleadings and
           this Order, by visiting the Settlement Administrator’s website.
23

     ORDER - 9
             Case 2:18-cv-01207-TSZ Document 27 Filed 07/08/20 Page 10 of 10



 1                 (h)    Hearing Logistics: The Court will not require class members to
            indicate in advance that they wish to be heard at the hearing concerning final
 2          approval of the proposed settlement, and the parties shall revise the class notice
            accordingly. Moreover, if the final settlement approval hearing needs to be
 3          rescheduled or if it must be conducted remotely via telephone or videoconference,
            counsel will be advised and notice will be posted in advance on the Court’s
 4          website. A specific webpage address for inclusion in the class notice will be
            provided at a later date.
 5
                   (i)     Opt-Out Forms: The current form of notice instructs class members
 6          to send a letter to the Settlement Administrator if they wish to be excluded from
            the Class. The parties are directed to craft a suitable opt-out form, which shall be
 7          appended to the revised proposed class notice. The notice shall indicate that class
            members may exclude themselves by sending a completed and signed opt-out
 8          form to the Settlement Administrator. They may also opt out via letter with the
            components outlined in Paragraph 9 of the current proposed notice to the class.
 9
            (10)   On or before the new noting date for the pending motion (August 7, 2020),
10
     the parties shall file supplemental materials that are consistent with this Order, including
11
     any amendments to the settlement documents, a revised proposed notice to the class with
12
     appended opt-out form, and a sample Adjustment Form.
13
            IT IS SO ORDERED.
14
            The Clerk is directed to send a copy of this Order to all counsel of record.
15
            Dated this 7th day of July, 2020.
16

17

18
                                                       A
                                                       Thomas S. Zilly
19                                                     United States District Judge

20

21

22

23

     ORDER - 10
